Citation Nr: 1147114	
Decision Date: 12/28/11    Archive Date: 01/09/12

DOCKET NO.  10-05 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating for residual scars of burns to the right lower extremity, currently rated as 10 percent disabling.

2.  Entitlement to a higher initial disability rating for neuroma of the right lateral malleolus, residuals of burn injury, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to April 1980.

These matters come to the Board of Veterans' Appeals (Board) on appeal from decisions issued in September 2008 and in September 2010.  In a September 2008 rating decision, the RO assigned a 10 percent disability rating for the Veteran's residual scars, effective March 15, 2007.  A notice of disagreement was filed in April 2009, a statement of the case (SOC) was issued in November 2009, and a substantive appeal was received in December 2009.  The Veteran continued his disagreement with the assigned disability rating and a supplemental SOC (SSOC) was issued in September 2010, along with a Decision Review Officer (DRO) decision, granting service connection for neuroma of the right lateral malleolus, residuals of burn injury, effective March 15, 2007.  

The Veteran testified at a Travel Board hearing before the undersigned in September 2011; a copy of the hearing transcript is associated with the record.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  If the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  However, in the present case, the Board notes that the Veteran's claim for a TDIU was denied by a rating decision issued in April 2011.  He has until April 11, 2012 to initiate an appeal; he has not done so yet.  Under these circumstances, the Board finds that the TDIU issue is not in appellate status.

The issue of entitlement to a higher initial disability rating for neuroma of the right lateral malleolus is being remanded and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected residual scars of burns to the right lower extremity cover an area or areas exceeding 12 square inches (77 square centimeters) but they do not cover an area or areas exceeding 72 square inches (465 sq. cm).


CONCLUSION OF LAW

The criteria for entitlement to a 20 percent disability rating, and no more, for the Veteran's service-connected residual scars of burns to the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.118, Diagnostic Code 7801 (in effect prior to October 23, 2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In Vazquez-Flores v. Peake (Vazquez-Flores I), 22 Vet. App. 37 (2008), the Court purported to clarify VA's notice obligations in increased rating claims.  The Court held that a notice letter must inform the Veteran that, to substantiate a claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  The Court also held that where the claimant is rated under a diagnostic code that contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life, the notice letter must provide at least general notice of that requirement.  The Board points out that the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) reversed the Court's holding in Vazquez-Flores I, to the extent the Court imposed a requirement that VA notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  See Vazquez-Flores v. Shinseki (Vazquez-Flores II), 580 F.3d 1270 (Fed. Cir. 2009). 

The RO provided the appellant pre-adjudication notice by letters dated in May and July of 2007 and July of 2008.  The notification complied with the specificity requirements of Vazquez-Flores I and II, identifying the schedular rating criteria and the effects of the disability on the claimant's employment; Dingess, 19 Vet. App. at 488, identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and the timing of notice requirements of Pelegrini, 18 Vet. App. at 117-19.  The RO readjudicated the claims on appeal in the September 2010.  As such, the Board finds that the Veteran has received 38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating claims.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of the claim decided herein on appeal, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.).  See also Mayfield, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has associated service treatment records, pertinent VA medical records, a July 2008 VA examination report, a hearing transcript, and lay statements from the appellant or on his behalf with the record.  All known and available records relevant to the issue decided on appeal have been obtained and associated with the Veteran's claims file; and the appellant has not contended otherwise.  After reviewing the July 2008 examination report and the other evidence of record, the Board finds that this evidence is sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board has also considered whether remand of the scar issue is warranted to obtain the Veteran's vocational rehabilitation file.  However, after reviewing the Veteran's hearing testimony, it appears that the Veteran discussed his inability to continue his profession as a carpenter as due to nerve problems with the service-connected neuroma, not the scars.  The scar issue is decided on the rating criteria hereinafter discussed (contemplating the area of the scars) and the current medical findings allow for a determination on the scar issue at this time.  No useful purpose would be served by delaying the Board's favorable decision on the scar issue to obtain the vocational rehabilitation file.  Thus, the Board finds that no further assistance is warranted.  Under these circumstances, the Board concludes that the Veteran has been accorded ample opportunity to present evidence and argument in support of the scar issue decided herein on appeal.  

Increased Rating for Residual Burn Scars

The present appeal involves the Veteran's claim that the severity of his service-connected residuals of a burn injury to the right lower extremity warrant increased ratings.  Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Here, by a December 2001 rating decision, the Veteran initially was granted service connection for residuals of burns to the right lower extremity and an initial noncompensable (zero percent) disability rating was assigned under 38 C.F.R. § 4.118, Diagnostic Code 7801, effective July 30, 1999, the date of receipt of his claim.  This disability rating remained unchanged until the September 2008 rating decision, the subject of this appeal, in which the RO assigned a 10 percent disability rating under 38 C.F.R. § 4.118, Diagnostic Code 7804.  

The Board notes that 38 C.F.R. § 4.118 applies to skin disabilities with Diagnostic Codes 7801 to 7805 applying to scars.  Under Diagnostic Code 7801, pertaining to scars on other than head, face, or neck, that are deep or that cause limited motion, a 10 percent rating is warranted for area or areas exceeding 6 square inches (39 sq. cm.); a 20 percent rating is awarded for area or areas exceeding 12 square inches (77 sq. cm.); a 30 percent rating is warranted for area or areas exceeding 72 square inches (465 sq. cm.); and a maximum 40 percent rating is warranted for area or areas exceeding 144 square inches (929 sq. cm.).  

Under Diagnostic Code 7802, if a scar on other than the head, face or neck is superficial (not associated with soft tissue damage) and does not cause limited motion, a maximum 10 percent rating is assigned if affecting an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial and unstable (involving frequent loss of covering of skin over the scar) scar will be assigned a maximum 10 percent rating under Diagnostic Code 7803.  Similarly, scarring that is superficial and painful on examination will be assigned a maximum 10 percent rating under Diagnostic Code 7804.  Finally, Diagnostic Code 7805 provides that a scar may also be evaluated based on limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Codes 7801-7804 (effective prior to October 23, 2008).  

The Board notes that effective October 23, 2008, VA amended criteria for rating the skin so that it more clearly reflects VA's policies concerning the evaluation of scars.  Specifically, these amendments pertain to 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 and apply to all applications for benefits received by VA on or after October 23, 2008.  See Notice, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  As the Veteran's claim was received prior to this date, these amendments are not applicable. 

During a July 2008 VA scars examination, the Veteran complained of pain and numbness of the right leg from the ankle to the toes.  He denied any breakdowns or ulcerations of the scarring.  There was no functional limitation secondary to the scarring.  The Veteran reported pain from the scarring.  On examination, there were no facial scars.  There was a 16-cm. by 18-cm. skin graft scar with hyperpigmentation around the right ankle region that was tender to palpation, freely movable and flat.  There also was a 22-cm. U-shaped scar above, medial and lateral to the lateral malleolus that was flat, freely movable and nontender.  The impression was scar graft right ankle region.

VA treatment records reveal that the Veteran was seen for complaints of pain when he walks, described as 8 on a scale of 1 to 10 in March 2007.  On examination, there was no redness or skin discoloration but the right ankle was tender to touch and there was mild swelling.  In July 2007, pain medications were renewed.  In June 2008, the Veteran was seen for a VA neurology consult.  The Veteran reported that he cannot wear boots or even touch his right ankle due to pain, which is alleviated somewhat with pain medication.  His sleep is also disturbed, if he rolls over sudden pain wakes him.  He has taken hydrocodone for pain which he described as 10 on a scale of 1 to 10.  Since he can no longer wear boots he was working as a concierge instead of in construction.  Strength was 5/5 in all four extremities; motor tone and muscle bulk were normal.  Sensory to pinprick and temperature were equal bilaterally.  Reflexes were normal and symmetrical bilaterally.  Gait and coordination were normal.  The impression included post-burn neuroma and pain in the right above the ankle (burn scar was visible with hyperesthesia) and chronic pain.  There was no evidence of reflex sympathetic dystrophy.  

During an April 2010 VA neurological examination, the Veteran complained of weakness, stiffness, numbness, paresthesias, and pain of the right lower leg area above ankle around the malleolus.  He described his symptoms as tingling, burning and occasional numbness and hypersensitivity.  On examination, muscle strength was 5.  The Veteran had full range of motion of the right ankle and foot.  There was decreased sensation of the lower one-third of the right medial aspect of the tibia with pain and numbness around the right side of the lateral malleolus.  Vibration was normal.  There was a scar around the right malleolus and lower one-third of the medial aspect of the right leg.  There was decreased light touch to the right lateral malleolus.  Affected nerve was superficial.  Position sense was normal.  Knee reflexes and ankle reflexes were symmetrical, bilaterally.  Plantar flexion was normal bilaterally.  There was no muscle atrophy nor abnormal muscle tone or bulk.  Joint function was not affected by the nerve disorder.  Gait and balance were normal.  The Veteran worked as a security guard and lost less than one week during the last 12-month period due to pain in the right ankle region.  The diagnosis was post-burn neuroma of the right lateral malleolus.  No nerve dysfunction was found; however, his disability had significant effects on his occupation due to decreased mobility and pain.  The Veteran cannot walk more than 1/4 mile, cannot stand for more than an hour, and has constant flare-ups, weekly, lasting a few hours relieved by sitting and medications.  He awakens at night with pain and cannot get back to sleep.  

During the Board hearing, the Veteran reiterated the symptoms-especially weakness, tenderness, and pain-that he complained about during VA treatment and examination.  He testified that the residuals of his burns to the right lower extremity result in severe ankle sprains six times a year which limit his motion and cause swelling.  The Veteran indicated that he has foot drop at times and that his residual scars are more extensive and warrant at least a 20 percent evaluation.  His representative indicated that the Veteran's 10 percent rating for neuroma was based on an inadequate examination, as the April 2010 VA examiner did not opine whether the Veteran's neurological disability was mild, moderate or severe according to the rating criteria.  

Initially the Board notes that Diagnostic Codes 7802 to 7804 are not applicable to the instant analysis because these diagnostic codes do not provide for a rating in excess of 10 percent. 

Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's residual burn scars cover more than an area or areas exceeding 77 sq. cm. but less than 465 sq. cm. and are tender without functional limitation, which more nearly approximates the criteria for a 20 percent rating, and no more, under Diagnostic Code 7801.  With respect to Diagnostic Code 7801, the criteria for a 30 percent disability rating or higher have not been met under this diagnostic code because the Veteran's graft site scar area does not exceed 72 square inches or 465 sq. cm.

Further, a higher rating is not available under Diagnostic Code 7805 for limitation of motion of the affective part, because there has been no objective finding of limitation of motion due to the Veteran's scars.  

Therefore, based on the analysis above, the Board finds that preponderance of the evidence is against a rating in excess of 20 percent for his service-connected residual burn scars of the right lower extremity.  

Extraschedular

In general, schedular disability evaluations are determined by the application of VA's Schedule for Rating Disabilities which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2011). 

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops. 

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.   

In this case, the symptoms described by the Veteran fit squarely within the criteria found in the relevant diagnostic codes for the disability at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disability.  For these reasons, referral for extraschedular consideration is not warranted. 



ORDER

Entitlement to a 20 percent rating, and no more, for the Veteran's service-connected residual scars of burns to the right lower extremity is warranted.  To this extent, the appeal is granted.


REMAND

During his testimony, the Veteran indicated that his neurological residuals have worsened and as a result he had just started vocational rehabilitation training since he could no longer perform his job as a carpenter.  Moreover, his representative maintains that the Veteran's 10 percent rating for neuroma was based on an inadequate examination, as the April 2010 VA examiner failed to opine whether his neurological disability was mild, moderate or severe according to the rating criteria.  Thus, the Board finds that the Veteran should be afforded a new VA examination to assess the severity of his neurological residuals of the right lower extremity.  In this regard, the Board notes that the Veteran did not complete previous nerve conduction studies.  He is reminded that it is his duty to cooperate with the examiner.   

Lastly, the AMC/RO should obtain any current VA treatment records from June 2008 to the present, along with the Veteran's vocational rehabilitation folder.

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action should be taken to obtain copies of all VA treatment records from the Bay Pines and Gainesville VA Medical Centers and the Sarasota VA outpatient clinic since June 17, 2008 to the present.  In addition, a copy of the Veteran's vocational rehabilitation folder should be associated with the claims file.

2.  After completion of 1 above, to the extent possible, the Veteran should be scheduled for a VA neurological examination by an appropriate examiner to determine the nature, extent and severity of any neurological residuals of his service-connected burn injury to the right lower extremity.  The claims file must be made available to the examiner for review in connection with the examination.  Any and all indicated studies and tests should be accomplished, and complaints and clinical manifestations should be reported in detail.  

The examiner is requested to specify any affected nerve(s) and whether the Veteran's neurological residuals of the right lower extremity (neuroma) more nearly approximate mild, moderate or severe incomplete paralysis of the affected nerve(s).  The examiner should also address any other associated neurological abnormalities, for example, foot drop.

All opinions expressed should be supported by a detailed rationale with discussion of the evidence and other medical opinions of record. 

3.  After completion of the above, and any additional development deemed necessary, the issue remaining on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided with an SSOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


